Citation Nr: 1542380	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION

The appellant served in the Army National Guard from February 1972 to February 1978, including a period of active duty for training from May 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  A September 2009 rating decision denied service connection for a disability manifested by stress and a right knee disability, and a June 2011 rating decision denied service connection for hearing loss and tinnitus.

In July 2014, the Board denied service connection for a right knee disability and remanded the claims for service connection for disability manifested by stress, hearing loss, and tinnitus for further development.  The Veteran thereafter timely appealed the denial of service connection for a right knee disability to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Partial Remand, the Court vacated the Board's decision with respect to that issue and remanded this claim to the Board for further action pursuant to the instructions contained within the Joint Motion.

A May 2015 rating decision granted service connection for posttraumatic stress disorder, claimed as stress.  Thus, the Board finds that the claim for disability manifested by stress has been granted and that it is no longer on appeal.


REMAND

The parties to the Joint Motion determined that the Board had not adequately considered the Veteran's statement of continuous knee pain and the September 2010 VA examiner's statements concerning the Veteran's credibility with respect to the issue of entitlement to service connection for a right knee disability, and that the claim required further development because the etiological opinion that was relied upon by the Board to deny the claim was not adequate for rating purposes.  More specifically, the parties indicated that while the examiner seemed to minimize the Veteran's "soft tissue" injury to the knee, treatment records included diagnoses of right knee osteoarthritis, and that the examiner's negative opinion therefore seemed to be based on a faulty premise that there was not supporting documentation of a knee disability.

Consequently, the Board has no alternative but to remand that issue so that the Veteran can be provided an examination in which the examiner can consider the Veteran's statements of continuous pain since service and treatment records demonstrating current diagnoses of osteoarthritis.

Finally, with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, after providing the Veteran with an examination in November 2014, there is no indication in the record that the RO readjudicated the claims or issued a supplemental statement of the case as directed by the July 2014 remand.  Therefore, the Board has no option but to remand those issues so that the RO can issue a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.37 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor examiner who has not previously examined him to ascertain the nature and etiology of any current right knee disability, including specifically an assessment as to whether any current disability is etiologically related to service.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every right knee disability currently manifested or which has been manifested at any time during the course of the appeal.  For each identified right knee disability, the examiner should specify state whether it is at least as likely as not (50 percent probability or greater) that that there is a link between the current disability and service.  The examiner must take into account the Veteran's lay statements related to in-service symptomatology and continuous pain thereafter, and should discuss the significance of those statements.  The examiner must also take into account the treatment records that show diagnoses of osteoarthritis of the right knee.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

